Citation Nr: 0709658	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, for the period from March 17, 
1999, to December 27, 2005.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, for the period from December 28, 
2005, to December 11, 2006.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, from December 12, 2006.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for right 
second toe deformity with fracture and trauma, for the period 
from July 13, 2000, to September 7, 2006.

6.  Entitlement to a rating in excess of 30 percent for right 
second toe deformity with fracture and trauma, from September 
8, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision, in which the RO, 
inter alia, granted the veteran service connection and an 
initial 10 percent rating for bilateral hearing loss, 
effective March 17, 1999; granted service connection and an 
initial 10 percent rating for tinnitus, effective March 17, 
1998; and assigned a 10 percent rating for service-connected 
right second toe deformity with fracture and trauma, 
effective July 13, 2000.  The veteran filed a notice of 
disagreement (NOD) in June 2002, and the RO issued a 
statement of the case (SOC) in November 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2003.

In April 2006, the RO assigned the veteran a 30 percent 
rating for bilateral hearing loss, effective December 28, 
2005.

In January 2007, the RO assigned the veteran a 30 percent 
rating for right second toe deformity with fracture and 
trauma, effective September 8, 2006.  The RO also assigned a 
40 percent rating for bilateral hearing loss, effective 
December 12, 2006.

Because the claims for higher ratings for bilateral hearing 
loss and for tinnitus involve requests for higher initial 
(and, for hearing loss, subsequent) ratings following the 
grant of service connection, the Board has characterized 
these claims in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
assigned higher initial and subsequent ratings for bilateral 
hearing loss, as well as an increased rating for right second 
toe deformity with fracture and trauma during the pendency of 
this appeal, as higher ratings are available at all stages 
under consideration, and the appellant is presumed to be 
seeking the maximum available benefit, the claims for higher 
ratings and for an increased rating remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period from March 17, 1999, to December 27, 2005, 
audiometric testing revealed Level V hearing in the right ear 
and Level IV hearing in the left ear.

3.  For the period from December 28, 2005, to December 11, 
2006, audiometric testing revealed Level VII hearing in the 
right ear and Level V hearing in the left ear.

4.  Since December 12, 2006, audiometric testing has revealed 
Level VIII hearing in the right ear and Level VII hearing in 
the left ear.

5.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

6.  For the period from July 13, 2000, to September 7, 2006, 
the right second toe deformity with fracture and trauma was 
manifested with pain and difficulty with walking, probable 
osteoarthritis, limited range of motion, and altered gait; 
these symptoms are indicative no more than a moderately 
severe disability.

7.  Since September 8, 2006, the right second toe deformity 
with fracture and trauma has been manifested with painful 
motion, callosities on the toe, unsteady gait, with no 
evidence of actual loss of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss, for the period from March 
17, 1999, to December 27, 2005, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 
(2006).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, for the period from December 28, 
2005, to December 11, 2006, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 
(2006).

3.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss, since December 12, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100), and 4.86 (2006).

4.  The claim for a rating in excess of 10 percent for 
tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002-2006).

5.  Affording the veteran the benefit of the doubt, the 
criteria for a 20 percent rating for right second toe 
deformity with fracture and trauma, for the period from July 
13, 2000, to September 7, 2006, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2006).

6.  The criteria for a rating in excess of 30 percent for 
right second toe deformity with fracture and trauma, from 
September 8, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of criteria for assignment of 
disability ratings (to include the rating formula for all 
possible schedular ratings for a disability), and that VA 
must provide information regarding the effective date that 
may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this appeal, in a December 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings and an increased rating, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also requested the veteran to submit any evidence in his 
possession that pertained to the claims.  A March 2006 RO 
letter informed the appellant how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Further, after the appellant 
was afforded opportunities to respond to each letter, the 
January 2007 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service VA 
outpatient treatment records from the East Orange VA Medical 
Center (VAMC), private medical records, and VA examination 
reports.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Bilateral Hearing Loss

In August 2001, the RO granted the veteran service connection 
for bilateral hearing loss as related to noise exposure in 
service; the RO assigned an initial 10 percent disability 
rating, effective March 17, 1999.  

A July 2001 VA audiological evaluation revealed a sloping 
moderate to severe sensorineural loss across all frequencies.  
On audiometric testing, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
65
70
60
65
LEFT
55
60
60
70
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear, and 84 percent in the left ear.

A June 2002 private audiogram from A.De P., shows the results 
of the audiogram in graphical form and was not interpreted 
into numerical form.

A December 2005 audiological evaluation revealed moderately-
severe to severe sensorineural hearing loss at 500-4000 Hz in 
the right ear and moderately-severe sensorineural hearing 
loss at 500-4000 Hz in the left ear.  On audiometric testing, 
pure tone thresholds, in decibels, were reported as follows:






HERTZ



1000
2000
3000
4000
Avg.
RIGHT
75
75
70
65
71
LEFT
65
70
70
65
68

Speech audiometry revealed speech recognition ability of 65 
percent in the right ear, and 78 percent in the left ear.

In April 2006, the RO assigned the veteran a 30 percent 
rating for bilateral hearing loss, effective December 28, 
2005.

A December 2006 VA audiological evaluation revealed severe 
sensorineural hearing loss at 500 - 4000 Hz in the right ear 
and a moderately-severe to severe sensorineural hearing loss 
in the left ear.  On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
80
80
80
70
78
LEFT
70
80
75
75
75

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear, and 60 percent in the left ear.

In January 2007, the RO assigned the veteran a 40 percent 
rating for bilateral hearing loss, effective December 12, 
2006.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2006).

In this case, the record reveals pure tone thresholds meeting 
the definition of an exceptional pattern of hearing 
impairment for each ear under 38 C.F.R. § 4.86(a).  Hence, 
the veteran may benefit from application of this provision.



1.  Period from March 17, 1999, to December 27, 2005

Applying the criteria for evaluating bilateral hearing loss 
to the results of the July 2001 audiometric evaluation (which 
is the only medical evidence of record for this time period 
showing the numerical results of an audiometric evaluation), 
the veteran has Level V hearing in the right ear, and Level 
IV hearing in the left ear, based on application of the 
reported findings to Tables VIa and VII.  These findings 
warrant a 10 percent rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2006).  [Parenthetically, the Board 
notes that, when Table VI (in lieu of Table VIa) and the 
standard provisions of evaluating hearing loss are considered 
for each ear, the results would also warrant the assignment 
of a 10 percent rating.  See 38 C.F.R. § 4.85, Table VI 
(2006).]

2.  Period from December 28, 2005, to December 11, 2006

Applying the criteria for evaluating bilateral hearing loss 
to the results of the December 2005 audiometric evaluation, 
the veteran has Level VII hearing in the right ear (based on 
application of the reported findings to Tables VI and VII), 
and Level V hearing in the left ear (based on application of 
the reported findings to Tables VIa and VII).  These findings 
warrant a 30 percent rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2006).  [Parenthetically, the Board 
notes that, when Table VIa (in lieu of Table VI) and the 
standard provisions of evaluating hearing loss are considered 
for the right ear, and when Table VI (in lieu of Table VIa) 
and the standard provisions of evaluating hearing loss are 
considered for the left ear, the results would only warrant 
the assignment of a 20 percent rating.  See 38 C.F.R. § 4.85, 
Table VI, Table VIa (2006).]

3.  Period from December 12, 2006

Applying the criteria for evaluating bilateral hearing loss 
to the results of the December 2006 audiometric evaluation, 
the veteran has Level VIII hearing in the right ear, and 
Level VII hearing in the left ear, based on application of 
the reported findings to Tables VI and VII.  These findings 
warrant a 40 percent rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2006).  [Parenthetically, the Board 
notes that, when Table VIa (in lieu of Table VI) and the 
standard provisions of evaluating hearing loss are considered 
for each ear, the results would only warrant the assignment 
of a 20 percent rating.  See 38 C.F.R. § 4.85, Table VIa 
(2006).]

4.  All Periods

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that higher 
initial and subsequent ratings for bilateral hearing loss for 
each period under consideration must be denied.  In reaching 
each conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, given the 
method of deriving schedular ratings for bilateral hearing 
loss, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Tinnitus

The veteran has requested a higher rating for his bilateral 
tinnitus.  The RO denied the request because, under 
Diagnostic Code 6260, 10 percent is the maximum rating 
assignable for tinnitus.  The RO's decision has been appealed 
to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for higher rating must be denied under 
both the former and revised versions of the pertinent rating 
schedule provision.  As the disposition of his claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Right Second Toe Deformity
with Fracture and Trauma

The RO has evaluated the veteran's right second toe deformity 
with fracture and trauma under Diagnostic Code 5284, pursuant 
to which residuals of foot injury are rated.  Under this 
diagnostic code, moderate disability warrants a 10 percent 
rating, moderately severe disability warrants a 20 percent 
rating, and severe foot disability warrants a 30 percent 
rating.  A 40 percent rating is assigned for actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).



1.  Period from July 13, 2000, to September 7, 2006

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating of 20 
percent for the veteran's right second toe deformity with 
fracture and trauma, for the period from July 13, 2000, to 
September 7, 2006, is warranted.  

In this regard, a September 2000 VA treatment record from a 
podiatrist shows that the veteran had pain upon palpation of 
the right second digit of the foot.  He also had pain and 
difficulty in walking.

A November 2001 private medical record from A.A., M.D., a 
podiatrist, indicates that the veteran complained of pain in 
his right second toe.  An X-ray revealed a narrowed proximal-
interphalangeal joint space at the right second toe with 
probable osteoarthritis.  The joint appeared fused and, 
therefore, the toe was rigid.  Dr. A.A. noticed that the 
veteran walked with a limp and recommended a cane to 
alleviate the pressure on his feet.  It was also noted that 
the veteran wore ambulatory shoes, which were issued by VA.

An August 2003 VA podiatry consultation revealed that the 
veteran had pain on palpation and range of motion testing of 
the metacarpophalangeal joint and the proximal 
interphalangeal joint of the second digit of the right foot.

A September 2003 VA treatment record shows that the veteran 
had pain in his foot secondary to poorly healed old fracture.

An October 2003 VA treatment record notes that the veteran 
had foot pain and was followed by podiatry with treatment and 
special shoes.  April 2005 to May 2006 VA outpatient 
treatment records reflect similar findings.

On December 2005 VA examination of his right foot, the 
veteran reported having pain and difficulty with ambulation 
related to the right foot.  He described the pain as a deep 
ache that throbbed at times, especially with weather changes.  
The toe and associated joints were always stiff.  He related 
no swelling, heat, or redness of the area.  However, the pain 
did cause him to walk with a limp and caused him to fatigue 
more quickly.  He also indicated that he actively extended 
the toes on that foot to try to prevent them from hitting the 
ground to help alleviate the pain in that area of the foot.  
He described his symptoms at rest as being mild aching; 
however, on standing and walking, they became significantly 
worse and limited his activities.  He did not report having 
any periods of flare-ups of joint disease.  He used a cane 
for ambulation to help offload the right forefoot.  He did 
not wear any corrective shoes, shoe inserts, or braces.  The 
examiner noted that the effect of this condition on the 
veteran's usual occupation and daily activities resulted in 
considerable limitation in the amount of standing and walking 
that he was able to do.

Physical examination revealed that the position of the 
veteran's right second digit was deviated dorsally presumably 
at the fracture site with mild lateral deviation noted as 
well.  On the right lower extremity, the second digit was 
limited in its dorsiflexion to approximately 30 degrees, and 
plantar flexion was also limited to approximately 15 degrees.  
All remaining lesser digits, three, four, and five, were 
found to be within normal limits with dorsiflexion to 65 
degrees and plantar flexion to 30 degrees.  The veteran's 
manual muscle testing was normal for all muscle groups.  
Range of motion was not additionally limited by joint flare-
up; however, pain did limit the amount of dorsiflexion of the 
veteran's right second digit.  This pain began at 
approximately 25 degrees on dorsiflexion and limited the full 
range of motion to 30 degrees on dorsiflexion.  The veteran 
had no other painful motion noted on either lower extremity.  
There was no instability, weakness, or tenderness noted.  The 
veteran was assessed in gait and found to have an apropulsive 
gait with involuntary firing of the extensor tendons of the 
right foot.  The veteran stated that he walked this way for 
years in an attempt to alleviate the pressure on the right 
second digit and joint.  The veteran was unable to put his 
full weight on the forefoot of the right foot while standing 
and also while walking.  Postural changes of the right foot 
while standing included a mildly fixed but passively 
reducible dorsiflexion of the digits, which was unchanged 
throughout the gait cycle.  The veteran was unable to perform 
a single toe rise on the right side secondary to pain in the 
forefoot.  The veteran did have mild contractures of the 
digits, which were actively and passively correctable.  X-
rays of the right foot revealed mild angular deviation of the 
right second digit consistent with the old injury.  The 
physician opined that the veteran was suffering with 
significant metatarsalgia of the right forefoot with specific 
pain associated with the right second digit at the 
metatarsophalangeal joint.

The aforementioned medical evidence reflects that, during the 
period under consideration, the veteran had limited range of 
motion of his second toe on the right foot due to pain.  In 
addition, he had difficulty with walking and an altered gait 
as a result of his right second toe disability.  Further, X-
rays revealed of probable osteoarthritis of his right second 
toe.  The Board also notes that the veteran had considerable 
functional limitation due to his service-connected right 
second toe disability in that he is limited in the amount of 
standing and walking that he is able to do.  Given the 
objective findings of pain and functional limitations with 
respect to the veteran's right second toe deformity with 
fracture and trauma, and affording the veteran the benefit of 
the doubt, the Board finds that a rating of 20 percent rating 
for overall moderately severe disability under Diagnostic 
Code 5284, is warranted.  

However, the Board finds that a rating in excess of 20 
percent is not warranted, even when functional loss due to 
pain and other section 4.40 and 4.45 and DeLuca factors are 
considered.  As indicated above, the Board's assignment of a 
20 percent rating during this period is based, in part, on 
functional loss due to pain; as this factor has already been 
considered, it provides no basis, without more, for 
assignment of a higher rating.  Moreover, the veteran had no 
instability or weakness of the right second toe, and there 
was no swelling of the toe.  In addition, he reported no 
periods of flare-ups.  Therefore, the veteran's right second 
toe disability was not shown to be severe so as to warrant a 
rating in excess of 20 percent under Diagnostic Code 5284.  

The record also presents no basis for evaluation of the 
disability under any other provision of VA's rating schedule 
providing for a rating greater than 20 percent during the 
period under consideration.  As the veteran's disability was 
not shown to involve flat feet, claw foot, or malunion or 
nonunion of the tarsal or metatarsal bones, evaluation of the 
disability under Diagnostic Code 5276, 5278 or 5283 is not 
appropriate.  

Accordingly, for the period from period from July 13, 2000, 
to September 7, 2006, a 20 percent but no higher rating for 
service-connected right foot disability is warranted.

2.  Period from September 8, 2006

On September 8, 2006, the veteran underwent a VA examination.  
Regarding the right foot, the veteran reported symptoms of 
pain on the second toe and under the ball of the second 
metatarsal, swelling on the second toe, heat on the plantar 
foot, redness on the plantar foot, stiffness on all toes but 
most on the second toe, fatigability, weakness, and lack of 
endurance on the entire foot.  He reported flare-ups weekly, 
which lasted less than one day.  The veteran had pain at 
rest, and pain with standing and walking.  Orthopedic shoes 
helped to alleviate the pain.  When the pain was present, the 
veteran had to sit and rest during flare-ups.  He was unable 
to bend the toe and walk normally.  He was able to stand for 
15 to 30 minutes and was able to walk a quarter of a mile.  
He used corrective shoes and a cane for ambulation.  The cane 
alleviated pressure off his feet.

On physical examination, there was objective evidence of 
painful motion regarding dorsiflexion of the second 
metatarsal phalangeal joint on the right foot.  There was no 
objective evidence of swelling, but there was tenderness on 
the second toe at the proximal and distal interphalangeal 
joints and the second metatarsal heads.  There was 
instability of the forefoot toes 1, 2, 3.  There was no 
objective evidence of weakness.  There were callosities and 
an unusual shoe wear pattern, which was evidence of abnormal 
weight bearing.  There was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  There was muscle 
atrophy of the right foot at the ball and heel of the foot, 
moderated with callus formation submetatarsal 2.  The 
physician also found the right second toe, proximal 
interphalangeal joint was rigid, and the second toe and the 
third toe did not purchase the ground in standing.  The 
veteran's gait was unsteady.  He had no weight on the second 
and third right toe during gait, and had poor propulsion.  
His toes were lifted during gait, so there was no pressure on 
the toes.  X-rays of the right foot revealed narrowing of all 
joints, base of right second toe, proximal phalanx, no joint 
space and change at the bone.  The veteran's service-
connected second right toe disability affected a few of his 
daily activities, to include chores (which were prevented), 
shopping, traveling, and driving (which were severely 
prevented), and exercise (which was mildly prevented).  He 
was also affected when going up stairs.  The veteran was also 
found to have a callus submetatarsal 2, right, which was 
caused by his service-connected disability.  This callus also 
affected his daily activities, to include mildly affecting 
his chores, shopping, and driving, and moderately affecting 
traveling.  The physician noted that the veteran's toe and 
callus were equally painful.  The toe was not resting on the 
ground and caused pressure on the second right metatarsal 
head.

After review of the evidence of record, the Board finds that 
the 30 percent rating assigned from the date of the September 
2006 VA examination is appropriate.  

As indicated above, since September 8, 2006, the right second 
toe deformity with fracture and trauma has been manifested 
with painful motion, callosities on the toe, unsteady gait.  
The Board finds that these symptoms are consistent with the 
30 percent rating for severe disability.  The Board finds 
that this rating properly compensates the veteran for the 
extent of his functional loss due to pain, and there is no 
objective evidence of any other sections 4.40 and 4.45, and 
DeLuca factors.  

However, the record does not support assignment of a higher 
rating for the right foot.  There is no evidence of actual 
loss of the use of the foot.  Moreover, although the 
veteran's disability affect his daily activities to some 
degree, even considering functional loss due to pain, the 
veteran's disability is not shown to be so severe so as to 
effectively result in loss of use of the foot, which is 
required for the next higher rating under Diagnostic Code 
5284.  In this regard, the veteran is able to walk on his 
right foot, although he needs the use of a cane.  

The record also presents no basis for evaluation of the 
disability under any other provision of VA's rating schedule 
providing for a rating greater than 30 percent.  As the 
veteran's disability is not shown to involve flat feet, claw 
foot, or malunion or nonunion of the tarsal or metatarsal 
bones, evaluation of the disability under Diagnostic Code 
5276, 5278 or 5283 is not appropriate.  

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for right second toe deformity with 
fracture and trauma, from September 8, 2006, must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, for the period from March 17, 1999, to December 
27, 2005, is denied.

A rating in excess of 30 percent for bilateral hearing loss, 
for the period from December 28, 3005, to December 11, 2006, 
is denied.

A rating in excess of 40 percent for bilateral hearing loss, 
from December 12, 2006, is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

A 20 percent rating for right second toe deformity with 
fracture and trauma, for the period from July 13, 2000, to 
September 7, 2006, is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A rating in excess of 30 percent for right second toe 
deformity with fracture and trauma, from September 8, 2006, 
is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


